DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on January 14, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	 New grounds of rejection are set forth in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 8-10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to an embodiment of Ra which is 

    PNG
    media_image1.png
    246
    642
    media_image1.png
    Greyscale
.  This embodiment includes Rb2 of single bond, however, recites that Rb2 has a carbon number of 1 to 3.  If Rb2 is a single bond, it has a carbon number of 0.  For this reason, the definition of the variable does not make clear the structural metes and bounds.  The skilled artisan cannot ascertain whether Rb2 includes a single bond, or whether the recitation of carbon number is incorrect.  Appropriate correction and clarification are requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 865529-55-1 (
    PNG
    media_image2.png
    81
    240
    media_image2.png
    Greyscale
).  The compound has a date of 2005 which antedates the instant claims having an effective filing date of September 20, 2018 1=X2=H; Ra=(Rb2)-L5a wherein Rb2=bond and L5a=a grouip containing an aromatic ring and a fluorine atom.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 8-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16765198(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Determination of scope and contents of the claims of the copending application
The claims are drawn to an electrolyte solution comprising a compound of formula 
    PNG
    media_image3.png
    155
    177
    media_image3.png
    Greyscale
.  Specific embodiments of the compound includes, for example, 
    PNG
    media_image4.png
    122
    189
    media_image4.png
    Greyscale
.  See representative inventive compounds of Table 1 of the dislosure.

Ascertaining the differences between claims of the copending application and claims at issue
The specific embodiment anticipates the instant claims in that the compound of 
    PNG
    media_image4.png
    122
    189
    media_image4.png
    Greyscale
 anticipates the instant claims.

Resolving the level of ordinary skill in the pertinent art - prima facie case of
obviousness
MPEP 2144.06.11 A.4ic} states “consider teachings of preferred species within the
genus and if such a species is structurally similar to that claimed, the disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 35 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/SUN JAE YOO/Primary Examiner, Art Unit 1626